783 N.W.2d 116 (2010)
In re James Dion GRAY III, Tyran Boise Gray III, and Jabron Peterson, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Sharonda Denise Warren, Respondent-Appellant, and
James Gray, Sr., and Jameel Peterson, Respondents.
Docket No. 141043. COA No. 294426.
Supreme Court of Michigan.
June 25, 2010.


*117 Order
On order of the Court, the application for leave to appeal the April 22, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.